                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #:
                                                                   DATE FILED: 2/5/2020

 STEFAN BECKER,
                                                               Docket No. 1:19-cv-08840-VEC
                                  Plaintiff,

         - against -


 ABS TRAVEL, INC.

                                 Defendant.




                                     DEFAULT JUDGMENT

       Upon consideration of the Plaintiff’s motion for default judgment under Rule 55.2(b)(2)

of the Federal Rules of Civil Procedure and Local Rule 55.2; and the declarations of Plaintiff and

Plaintiff’s counsel Richard Liebowitz and exhibits attached thereto, and upon all prior papers and

proceedings filed herein, it is hereby:

       ORDERED, ADJUDGED and DECREED that:

       1.       Default judgment as to liability for copyright infringement under 17 U.S.C. § 501

                be entered against defendant ABS Travel, Inc. (“Defendant”);

       2.       Defendant is to pay $250.00 in actual damages under 17 U.S.C. § 504(b) for

                copyright infringement;

       3.       Defendant is to pay $ $440.00 in costs pursuant to Rule 54(d)(1) of the Federal

                Rules of Civil Procedure;

       4.       Defendant is to pay post-judgment interest under 28 U.S.C.A. § 1961;
5.    This case is dismissed and the Clerk of the Court shall remove it from the Court

      docket.



New York, NY

Dated: ___February 5____, 2020                     SO ORDERED.



                                                   ______________________________
                                                   Valerie E. Caproni (U.S.D.J.)
